Appeal from an order of the Family Court, Wayne County (Daniel G. Barrett, J.), entered March 19, 2010 in a proceeding pursuant to Family Court Act article 8. The order granted petitioner an order of protection through March 19, 2011.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order of protection entered in favor of petitioner and her two daughters. We conclude that Family Court properly determined that petitioner met her burden of establishing by a preponderance of the evidence that respondent committed the family offense of harassment in the second degree (see Family Ct Act § 812 [1]; Penal Law § 240.26 [3]; see generally Matter of Harrington v Harrington, 63 AD3d 1618, 1619 [2009], lv denied 13 NY3d 705 [2009]), thus warranting the issuance of an order of protection. Present — Centra, J.P., Fahey, Peradotto, Carni and Sconiers, JJ.